Action to recover on a contract to restore the pavement in Beach Channel drive in the borough of Queens. Upon the trial the jury was discharged by consent, and findings of fact and conclusions of law were waived. The court rendered a general verdict in favor of plaintiff for the full amount of the claim; with interest and costs; and from the judgment entered thereon defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.